ORDER

PER CURIAM:
Willard Hunt appeals his convictions and sentences following a jury trial for arson in the first degree, section 565.040, RSMo Cum.' Súpp. 2013, domestic assault in the first degree, section 565.072, RSMo Cum. Supp. 2013, and armed criminal action, section 571.015, RSMo 2000. In his sole point on appeal, Hunt'contends-that the trial court plainly erred' in 'failing ma sponte to declare a mistrial or instruct the jury to disregard when a police officer testified that Hunt asserted his right to counsel at the police station after his arrest. Because a published opinion would have no precedential value, a memorandum had- been provided to the parties. The’ judgment of convictions is affirmed. Rule 30.25(b).